RESOLUTION.
This court has examined the respondent’s motion to dismiss the appeal taken, as also the answer of the appellant .and documents accompanying the same,; it has considered, moreover, the arguments of counsel for both parties at the hearing’, and consulted the authorities cited by them.
Although in the opinion of this court the period of 3© days fixed by its .Rules for the filing of the transcripts of.’ records is sufficient and should be strictly complied with, it appears in the present case that said period expired on Saturday and that the transcript was filed on the following Monday, the appellant acting in the belief that the extension applied for by him in due time and granted by the district court, although without legal authority therefor, was valid.
Wherefore, in view of the provisions of rule 58 of the Rules of this court, and there being good and just cause therefor, the court, in the exercise of its discretion, resolves to overrule the motion to dismiss the appeal taken in this case,, which appeal shall be prosecuted with due diligence until the proper final decision is reached.
Decided by the court and signed by the Chief Justice. I certify. There is a signature. A. P. Castro.